

Exhibit 10.15




Grantee:
Shares:




MATRIX SERVICE COMPANY
AWARD AGREEMENT


[Date]






«Grantee»
«Address1»
«Address2»
«City», «State» «PostalCode»


Dear «FirstName»:


1. Award. The awards set forth in this Award Agreement (the "Award Agreement")
are subject to your acceptance of and agreement to all of the applicable terms,
conditions, and restrictions described in the 2018 Stock and Incentive
Compensation Plan (the "Plan"), of Matrix Service Company, a Delaware
corporation (the "Company") a copy of which is on file with, and may be obtained
from, the Secretary of the Company, and to your acceptance of and agreement to
the further terms, conditions, and restrictions described in this Award
Agreement. To the extent that any provision of this Award Agreement conflicts
with the expressly applicable terms of the Plan, it is hereby acknowledged and
agreed that those terms of the Plan shall control and, if necessary, the
applicable provisions of this Award Agreement shall be hereby deemed amended so
as to carry out the purpose and intent of the Plan.


2. Restricted Stock Units and Performance Unit Long-Term Incentive Award.


(a) Restricted Stock Units and Performance Units Awards. The Company hereby
grants to you an aggregate of up to «Shares» restricted stock units
(individually, an "RSU," and collectively, "RSUs") as more specifically set
forth in Section 2(e). This grant of RSUs is comprised of up to [Shares]
"Stock-Based RSUs" and up to [Shares] "Cash-Based RSUs." Each Stock-Based RSU
entitles you to receive one share of common stock, par value $.01 per share, of
the Company (the "Shares") at such time as the restrictions described in Section
2(d)(ii) lapse as described in Section 2(e)(i). Each Cash-Based RSU entitles you
to receive an amount of cash equal to the value of one Share based on the
closing price of the Shares at such time as the restrictions described in
Section 2(d)(ii) lapse as described in Section 2(e)(i). In addition, the Company
hereby grants to you an aggregate of up to «Shares» performance units
(individually, a "Performance Unit," and collectively, "Performance Units").
Each Performance Unit entitles you to receive up to two Shares at such time as
the restrictions described in Section 2(d)(ii) lapse as described in Section
2(e)(ii).


(b) Form of Restricted Stock; Possession of Certificates. The Company shall
issue the Shares you become entitled to receive hereunder by book-entry
registration or by issuance of a certificate or certificates for the Shares in
your name as soon as practicable after the restrictions in Section 2(d)(ii)
lapse as described in Section 2(e). In the event the Company issues a
certificate or certificates for the Shares, such certificates shall be subject
to such stop transfer orders and other restrictions as the committee of the
Board of Directors that administers the Plan may deem necessary or advisable
under the Plan and rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which such Shares are then
listed, and any applicable foreign, federal or state securities laws.





--------------------------------------------------------------------------------



(c) Stockholder Rights Prior to Issuance of Shares. Neither you nor any of your
beneficiaries shall be deemed to have any voting rights, rights to receive
dividends or other rights as a stockholder of the Company with respect to any
Shares covered by the RSUs or the Performance Units until the date of book-entry
registration or issuance by the Company of a certificate to you for such Shares.


(d) Restrictions.


(i) Your ownership of the RSUs and Performance Units shall be subject to the
restrictions set forth in subsection (ii) of this Section 2(d) until such
restrictions lapse pursuant to the terms of Section 2(e).


(ii) The restrictions referred to in subsection (i) of this Section 2(d) are as
follows:


(A) At the time of your termination of employment with the Company or an
Affiliate, other than a termination of employment that occurs as a result of an
event described in any of Subsections (iii) through (vii) of Section 2(e), you
shall forfeit the RSUs and Performance Units to the Company and all of your
rights thereto shall terminate without any payment of consideration by the
Company.


(B) You may not sell, assign, transfer or otherwise dispose of any RSUs or
Performance Units, or any rights under the RSUs or Performance Units. No RSU or
Performance Unit and no rights under any such RSU or Performance Unit may be
pledged, alienated, attached or otherwise encumbered, other than by will or the
laws of descent and distribution. If you or anyone claiming under or through you
attempts to violate this Section 2(d)(ii)(B), such attempted violation shall be
null and void and without effect, and all of the Company's obligations hereunder
shall terminate.


(e) Lapse of Restrictions.


(i) The restrictions described in Section 2(d)(ii) shall lapse with respect to
the RSUs in four equal installments of 25 percent each on each of the first,
second, third and fourth anniversaries of the date of this Award Agreement, such
that the restrictions set forth in Section 2(d)(ii) shall have lapsed with
respect to 100 percent of the RSUs on the fourth anniversary of the date of this
Award Agreement.


(ii) The restrictions described in Section 2(d)(ii) shall lapse with respect to
the Performance Units on the third anniversary of the date of this Award
Agreement (the "Measurement Date"), but only if and to the extent the Committee
certifies in writing that the "Shareholder Return Goals" set forth in this
subsection (ii) are met. The Shareholder Return Goals are as follows:





--------------------------------------------------------------------------------



Shareholder
Return Goal
Total
Shareholder Return
Percentage of Performance Units for
Which Conditions are Satisfied
Threshold Total Shareholder Return Goal____ percentile of Peer Group
___%Above Threshold Total Shareholder Return Goal
____ percentile of Peer Group___%
Target Total Shareholder Return Goal____ percentile of Peer Group___%Above
Target Total Shareholder Return Goal____ percentile of Peer Group___%Maximum
Total Shareholder Return Goal____ percentile of Peer Group___%









The Committee shall certify on a nondiscretionary basis whether and the extent
to which the Shareholder Return Goals have been met on or before the date on
which the Company is required to make a book-entry registration or issue a
certificate for Shares relating to the achievement of Shareholder Return Goals
as set forth in Section 2(e)(viii). In the event the Committee certifies that
the Threshold Total Shareholder Return Goal has not been met, then all of the
Performance Units will be forfeited to the Company. In the event the Committee
certifies that the Company has achieved the Maximum Total Shareholder Return
Goal, the conditions shall be deemed to have been satisfied and the restrictions
on a number of Performance Units equal to all of the Performance Units
multiplied by two shall be removed as of the Measurement Date. In the event the
Committee certifies that the Company has achieved a Total Shareholder Return
that is between any of the Total Shareholder Return Goals set forth above, then
the conditions with respect to the Performance Units shall be deemed to have
been met for the number of Performance Units determined by linear interpolation
between such Shareholder Return Goals and the restrictions on such Performance
Units shall be removed as of the Measurement Date and the remainder of the
Performance Units will be forfeited to the Company. The Committee has the final
authority to determine on a nondiscretionary basis whether the Shareholder
Return Goals have been met and to what extent. Notwithstanding the foregoing or
any other provision of this Award Agreement to the contrary, in the event that
the Committee certifies that the Company has achieved a Total Shareholder Return
which is above the ____ percentile of the Peer Group but the Total Shareholder
Return of the Company is less than zero, then the conditions with respect to the
Performance Units shall be deemed to have been satisfied and the restrictions on
a number of Performance Units equal to the Above Target Total Shareholder Return
Goal shall be removed as of the Measurement Date and the remainder of the
Performance Units will be forfeited to the Company.







--------------------------------------------------------------------------------



For purposes of measuring the Shareholder Return Goals with respect to the
Company and each of the companies in the Peer Group: "Total Shareholder Return"
shall mean the total shareholder return calculated by subtracting 1 from the
following fraction:


Numerator: Ending Stock Value


Denominator:


"Beginning Stock Value" shall mean, with respect to the Company and each of the
companies in the Peer Group, $100, invested in common stock at the average
closing stock price of such company for each of the trading days in the period
covering April, May and June of ____; "Ending Stock Value" shall mean, with
respect to the Company and each of the companies in the Peer Group, the average
closing stock price of such company of one share of common stock for each of the
trading days in the period covering April, May and June of ____ multiplied by
the sum of the number of shares represented by the Beginning Stock Value initial
$100 investment plus such additional shares resulting from all dividends paid on
common stock during the three-year measurement period being treated as though
they are reinvested on the applicable ex-dividend dates at the applicable
closing prices on such dates; and "Peer Group" shall mean ____________. The
Company's ranking relative to members of the Peer Group will be determined by
listing the Company and members of the Peer Group from highest to lowest Total
Shareholder Return achieved by the respective company and counting down from the
company with the highest Total Shareholder Return to the Company's position
within such list. In all events, the Total Shareholder Return of any member of
the Peer Group shall be adjusted to give effect to any stock dividends, stock
splits, reverse stock splits and similar transactions. If a company or companies
in the Peer Group files for bankruptcy at any time prior to __________ (the
"Performance Period Termination Date"), then such company or companies shall
have the lowest ranking in the Peer Group. If the common stock of a company or
companies in the Peer Group ceases to trade on a national securities exchange as
a result of a going private transaction or other acquisition at any time prior
to the Performance Period Termination Date, then such company or companies shall
be removed from the Peer Group.


(iii) Notwithstanding the provisions of subsections (i) and (ii) of this Section
2(e), the restrictions described in Section 2(d)(ii) shall lapse with respect to
the RSUs and the Performance Units (as if the Target Total Shareholder Return
Goal had been met) upon the occurrence of your death or "Disability."


The term "Disability" shall mean your inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death, or which has lasted or can
be expected to last for a continuous period of not less than 12 months. For
purposes of this Section 2(e)(iii), the Target Performance Goal shall be deemed
to have been met on the date the restrictions lapse by reason of the occurrence
prior to the Measurement Date of either of the foregoing events, so that the
conditions on issuance of 100 percent of the Performance Units shall be deemed
satisfied on the date of such event.


(iv) Notwithstanding the provisions of subsection (i) of this Section 2(e), upon
the occurrence of your "Retirement," the restrictions described in Section
2(d)(ii) automatically and with no exercise of discretion of the Committee shall
lapse with respect to all of your remaining RSUs and be settled upon the
earliest to occur of (A) the normal lapsing schedule set forth in Section
2(e)(i) hereof and (B) your death. Notwithstanding any other provision of this
subsection (iv), in the event that you Retire within one year of the date of
this Award Agreement, the restrictions will not lapse on any portion of the RSUs
represented by this Award Agreement and all such remaining RSUs shall
immediately be forfeited.







--------------------------------------------------------------------------------



The term "Retirement" or "Retire" shall mean your voluntary "Separation from
Service" (as defined in Code Section 409A), on or after the date (A) on which
you attain age 65 or (B) on which you attain age 60 and have completed at least
ten years of continuous service as an employee of the Company or an Affiliate.


(v) Notwithstanding the provisions of subsection (ii) of this Section 2(e), in
the event that you Retire prior to the Measurement Date and the Committee
subsequently determines and certifies that the Company has achieved a
Shareholder Return Goal at a level at or above the Threshold Shareholder Return
Goal, the restrictions described in Section 2(d)(ii) shall lapse with respect to
a pro rata number of Performance Units equal to the total number of Performance
Units for which the restrictions would have lapsed on the Measurement Date under
Subsection (ii) of this Section 2(e) if you had not Retired prior to the
Measurement Date, multiplied by a fraction, the numerator of which is equal to
the number of full and partial months elapsed from the date of the Award to the
date of your Retirement, and the denominator of which is 36.


(vi) Notwithstanding the provisions of subsections (i) and (ii) of this Section
2(e), in the event of a Change of Control of the Company, this Award Agreement
may be continued or assumed by the continuing or successor (as the case may be)
organization (the "Successor"), or the Successor may substitute an equivalent
award. With respect to any RSUs that are continued, assumed or substituted for
in accordance with this subsection (vi), the restrictions described in Section
2(d)(ii) shall continue to lapse with respect to such RSUs (as the same may be
adjusted in accordance with this subsection (vi)) as set forth in Section
2(e)(i) hereof._ With respect to any Performance Units that are continued,
assumed or substituted for in accordance with this subsection (vi), the
Shareholder Return Goals set forth in Section 2(e)(ii) shall be deemed to have
been satisfied (as if the greater of the Target Total Shareholder Return Goal or
the Company’s actual performance in relation to the Shareholder Return Goal as
of the date of the Change of Control had been met) and the restrictions
described in Section 2(d)(ii) shall lapse with respect to the Performance Units
(as the same may be adjusted consistent with this subsection (vi)) in equal
installments on the anniversary dates of this Award Agreement ending on the
fourth anniversary of this Award Agreement; provided, however, in the event you
incur a voluntary Separation from Service after suffering an "Adverse Event" or
incur an involuntary Separation from Service not for "Cause," in connection with
a Change of Control or at any time ending with the earlier to occur of the
second anniversary of the Change of Control or the Measurement Date, the
restrictions described in Section 2(d)(ii) shall immediately lapse with respect
to the RSUs and the Performance Units (as if the greater of the Target Total
Shareholder Return Goal or the Company’s actual performance in relation to the
Shareholder Return Goal as of the date of the Change of Control had been met).


The term "Adverse Event" shall as to any Participant mean:


(A) a material reduction of the Participant’s authorities, duties, or
responsibilities with the Company;


(B) a material reduction of the Participant’s annual salary or a material
reduction in the Participant’s target annual incentive compensation, in each
case other than a reduction which is applicable to all employees in the same
salary grade as the Participant; or


(C) a transfer of the Participant’s primary workplace by more than thirty-five
(35) miles.


If a Participant purports to terminate his or her employment after suffering an
Adverse Event, the Participant must give the Company written notice of his or
her intent to terminate within sixty (60) calendar days of the occurrence of the
event that allegedly constitutes an Adverse Event. The Company shall have a
right to cure the event alleged to constitute an Adverse Event for a period of
thirty (30) calendar days after notice from the Participant of his or her
intention to terminate.



--------------------------------------------------------------------------------



The term "Cause" shall mean your theft of company property, embezzlement or
dishonesty that results in harm to the Company or any Successor; your continued
gross or willful neglect of your job responsibilities after receiving written
warnings regarding such neglect from the Company or any Successor; your
conviction of a felony or pleading nolo contender to a felony charged under
state or federal law; or your willful violation of Company policy or the
policies of any Successor.


(vii) Notwithstanding the provisions of subsections (i) and (ii) of this Section
2(e), in the event a Change of Control of the Company occurs and this Award
Agreement is not continued or assumed by the Successor and the Successor does
not substitute an equivalent award, the restrictions described in Section
2(d)(ii) shall immediately lapse with respect to the RSUs and the Performance
Units (as if the greater of the Target Total Shareholder Return Goal or the
Company’s actual performance in relation to the Shareholder Return Goal as of
the date of the Change of Control had been met).


(viii) On the date of the lapse of the restrictions in accordance with this
Section 2(e), or in any event, no later than the earlier of ninety (90) days
after such date or two and one half months following the end of the calendar
year in which the restrictions lapsed in accordance with Section 2(e), the
Company will make a book-entry registration or will issue you a certificate as
provided in Section 2(b) of this Award Agreement for the Shares covered by such
Stock-Settled RSUs and Performance Units in redemption of such RSUs and
Performance Units and will pay you by check in redemption of the Shares covered
by such Cash-Settled RSUs.


3. Agreement with Respect to Taxes; Share Withholding.


(a) You agree that (1) you will pay to the Company or an Affiliate, as the case
may be, in cash, or make arrangements satisfactory to the Company or such
Affiliate regarding the payment of any taxes of any kind required by law to be
withheld by the Company or any of its Affiliates with respect to the
Stock-Settled RSUs, the Cash-Settled RSUs, the Performance Units and/or the
Shares and (2) the Company or any of its Affiliates shall, to the extent
permitted by law, have the right to deduct from any payments of any kind
otherwise due to you any taxes of any kind required by law to be withheld with
respect to the Stock-Settled RSUs, the Cash-Settled RSUs, the Performance Units
and the Shares.


(b) With respect to withholding required upon the lapse of restrictions or upon
any other taxable event arising as a result of the RSUs and Performance Units
awarded or the issuance of Shares to you, you may elect, subject to the approval
of the Committee, to satisfy the withholding requirement, in whole or in part,
by having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax which could be
withheld on the transaction (or such other amount that will not cause adverse
accounting consequences for the Company and is permitted under the Plan and
applicable withholding rules promulgated by the Internal Revenue Service or
other applicable governmental entity). All such elections shall be irrevocable,
made in writing, signed by you, and shall be subject to any restrictions or
limitations that such Committee, in its sole discretion, deems appropriate.


4. Adjustment of Shares. The number of Shares subject to the RSUs and
Performance Units awarded to you under this Award Agreement may be adjusted as
provided in the Plan.


5. Agreement With Respect to Securities Matters. You agree that you will not
sell or otherwise transfer any Shares received pursuant to this Award Agreement
except pursuant to an effective registration statement under the U.S. Securities
Act of 1933, as amended, or pursuant to an applicable exemption from such
registration. Unless a registration statement relating to the Shares issuable
upon the lapse of the restrictions on the RSUs and Performance Units pursuant to
this Award Agreement is in effect at the time of issuance of such Shares, the
certificate(s) for the Shares shall contain the following legend:







--------------------------------------------------------------------------------



The securities evidenced by this certificate have not been registered under the
Securities Act of 1933 or any other securities laws. These securities have been
acquired for investment and may not be sold or transferred for value in the
absence of an effective registration of them under the U.S. Securities Act of
1933 and any other applicable securities laws, or receipt by the Company of an
opinion of counsel or other evidence acceptable to the Company that such
registration is not required under such acts.


6. Forfeiture and Clawback.


(a) You agree that in the event you violate the confidentiality,
non-competition, non-solicitation or non-disparagement provisions of any
agreement between you and the Company or any Affiliate, or any plan of the
Company or any Affiliate in which you participate, including without limitation,
the non-solicitation provisions of Section 7 below, you will forfeit in their
entirety the RSUs and the Performance Units, and all of your rights thereto
shall terminate without any payment of consideration by the Company.


(b) Notwithstanding any other provision of the Plan or this Award Agreement to
the contrary, you acknowledge that any incentive-based compensation paid to you
hereunder may be subject to recovery by the Company under any clawback policy
which the Company may adopt from time to time, including without limitation the
Company's existing policy and any policy which the Company may be required to
adopt under Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations of the U.S. Securities and Exchange
Commission thereunder or the requirements of any national securities exchange on
which the Company's common stock may be listed. You agree to promptly return any
such incentive-based compensation which the Company determines it is required to
recover from you under any such clawback policy.


7. Non-Solicitation.


(a) Non-Solicitation of Employees. During the period beginning on the date of
this Award Agreement and ending on the second anniversary of the date of your
termination of employment with the Company or an Affiliate, regardless of the
reason for your termination of employment, you shall not, directly, or
indirectly by assisting others: (i) cause or attempt to cause or encourage any
employee of the Company or an Affiliate to terminate his or her relationship
with the Company or an Affiliate or (ii) solicit the employment or engagement as
a consultant or adviser, of any employee of the Company or an Affiliate or any
former employee of the Company or an Affiliate who left the employ of the
Company or Affiliate within two years following your termination of employment
with the Company or an Affiliate.


(b) Reasonableness of Restriction. You agree and acknowledge that the above
non-solicitation covenant is reasonable in the scope of activities restricted,
the geographic area covered by the restriction and the duration of the
restriction, and is necessary in that it protects the legitimate business
interests of the Company and its Affiliates in its confidential information, its
proprietary work, and its relationships with its employees, customers, suppliers
and agents and that it does not unreasonably impair your ability to earn a
livelihood or to support your dependants.


(c) Irreparable Harm; Injunctive Relief. You agree and acknowledge that a
violation by you of the non-solicitation covenant contained herein will result
in immediate and irreparable harm to the Company for which there is no adequate
remedy at law. You hereby agree that the Company will be entitled, in addition
to any remedies it might have under this Award Agreement or at law, to
injunctive and other equitable relief to prevent or curtail any threatened or
actual breach of this Award Agreement by you, without the posting of bond or
other security.


(d) Extension of Covenant. During any breach of the non-solicitation provisions
of this Award Agreement, the period of restraint set forth herein shall be
automatically tolled and suspended for the amount of time that the violation
continues.





--------------------------------------------------------------------------------



(e) Survival of Covenants. Your obligations pursuant to this Section 7 shall
survive the termination of this Award Agreement and the termination of your
employment with the Company or an Affiliate.


(f) Attorneys' Fees. You agree to pay the Company any attorneys' fees and costs
which the Company incurs in enforcing, to any extent, the provisions of this
Section 7, whether or not litigation is actually commenced, and including any
appeal.


8. Compliance with 409A. The Company intends that this Award Agreement and the
Plan either (a) comply with Section 409A and guidance thereunder or (b) be
excepted from the provisions of Section 409A. Accordingly, the Company reserves
the right and you agree that the Company shall have the right, without your
consent and without prior notice to you, to amend either or both this Award
Agreement and the Plan to cause this Award Agreement and the Plan to be so
compliant or so excepted and to take such other actions under the Plan and this
Award Agreement to achieve such compliance or exception.


9. Certain Definitions. Capitalized terms used in this Award Agreement and not
otherwise defined herein shall have the respective meanings provided in the
Plan.


10. Designation of Beneficiary. Your beneficiary for receipt of any payment made
under this Award Agreement in the event of your death shall be the person(s)
designated as your beneficiary(ies) on a form prescribed by the Company. If no
beneficiary is designated, upon your death, payment shall be made to your
estate.


[Signature Page to Follow]



--------------------------------------------------------------------------------



If you accept this Award Agreement and agree to the foregoing terms and
conditions, please so confirm by signing and returning the duplicate copy of
this Award Agreement enclosed for that purpose.




MATRIX SERVICE COMPANY




By:


Name:


Title:














The foregoing Award Agreement is accepted by me as of , and I hereby agree to
the terms, conditions, and restrictions set forth above and in the Plan.









«Grantee»

